       Case 2:19-cv-05432-DJH Document 17 Filed 10/15/20 Page 1 of 6




 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     JEREMY N. HENDON
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
 4
     P.O. Box 683
 5   Washington, D.C. 20044
     202-353-2466 (v)
 6   202-307-0054 (f)
     Jeremy.Hendon@usdoj.gov
 7   Western.TaxCivil@usdoj.gov

 8   MICHAEL BAILEY
     United States Attorney
 9   Of Counsel
10
                                       IN THE UNITED STATES DISTRICT COURT
11                                          FOR THE DISTRICT OF ARIZONA

12    United States of America,           )                 Case No. 2:19-cv-05432-DJH
                                          )
13             Plaintiff,                 )                 Joint Motion for Relief from Order
                                          )                 Prohibiting the Filing of More Than
14             v.                         )                 One Dispositive Motion and To Stay
                                          )                 Pending Case Deadlines Until
15    Stephen M. Kerr,                    )                 Dispositive Motion is Decided
                                          )                 (First/Second Request)
16             Defendant.                 )
      ____________________________________)
17

18              The parties, by and through their undersigned counsel, hereby submit this joint

19   motion for relief from the Court’s order allowing only one dispositive motion per side

20   and to stay all pending case deadlines until the Court issues a ruling on a dispositive

21   motion the parties request the United States be allowed to file now that relates to a purely
22   legal issue that may resolve many issues in this action. This is the first request for relief
23
     from the order allowing only one dispositive motion per side and the second request for
24
      Joint Motion for Relief from Order                            U.S. DEPARTMENT OF JUSTICE
      Prohibiting Two Dispositive Motions          1                Tax Division, Western Region
      (Case No. 2:19-cv-05432-DJH)                                  P.O. Box 683
                                                                    Washington, D.C. 20044
                                                                    Telephone: 202-353-2466
       Case 2:19-cv-05432-DJH Document 17 Filed 10/15/20 Page 2 of 6




 1   what results in an extension of the case deadlines. This request is made for the purposes

 2   of allowing the parties to continue to fully explore possible resolution of the claims in
 3   this action and to provide the parties an answer to a purely legal question that may
 4
     resolve many issues in this case and that will assist them in evaluating the litigation
 5
     hazards they face in this action. The motion is not for purposes of delay.
 6
                As mentioned on the first page of the complaint, the United States brought this
 7
     action “to collect unpaid federal penalty assessments and interest as provided by law, and
 8
     to reduce those assessments to judgment.” The federal penalty assessments are derived
 9
     from the United States’ contention that Defendant willfully failed to disclose an interest
10

11
     in several foreign bank accounts to the Internal Revenue Service (“IRS”) on Form TD F

12   90-22.1, “Report of Foreign Bank and Financial Accounts,” commonly known as an

13   “FBAR” for the 2007 and 2008 years. Further, in paragraph 36 of the complaint, the

14   United States noted that on December 8, 2011, a federal grand jury in the District of

15   Arizona returned an Indictment against Defendant, his business partner, and Christopher
16   Rusch. See United States v. Stephen M. Kerr, 2:11-cr-2385-PHX-JAT-DKD. Defendant
17
     was charged, in relevant part, with Willful Subscription to False Individual Income Tax
18
     Return for 2007 and 2008 and Willful Failure to File FBARs for 2007 and 2008. Id.
19
     (Counts 2-3 and 6-7). On April 11, 2013, a jury convicted Defendant on Counts 2-3 and
20
     6-7. Id. On December 19, 2014, the United States Court of Appeals for the Ninth Circuit
21
     affirmed Defendant’s conviction. See United States v. Quiel, 595 Fed.Appx. 692 (9th
22
     Cir. 2014).
23

24
      Joint Motion for Relief from Order                            U.S. DEPARTMENT OF JUSTICE
      Prohibiting Two Dispositive Motions      2                    Tax Division, Western Region
      (Case No. 2:19-cv-05432-DJH)                                  P.O. Box 683
                                                                    Washington, D.C. 20044
                                                                    Telephone: 202-353-2466
       Case 2:19-cv-05432-DJH Document 17 Filed 10/15/20 Page 3 of 6




 1              In the parties’ previous joint motion to extend the case deadlines filed in this case,

 2   the parties noted Defendant’s assertion that even if the United States prevails in this
 3   action to reduce the federal penalty assessments at issue to a judgment, he has an inability
 4
     to pay any such judgment. Based on that assertion, the parties requested additional time
 5
     to fully explore settlement without engaging in costly litigation at the same time. Since
 6
     the Court granted that joint motion, the parties have been engaging in good faith
 7
     discussions regarding possible settlement, including possible settlement based on
 8
     Defendant’s assertion of an inability to pay any judgment that the United States may
 9
     obtain in this case, as well as discussion of possible litigation risk. As part of that
10

11
     process, Defendant has provided documentation and information, including requested

12   follow-up documents and information, to the United States. The United States has

13   reviewed the information submitted by Defendant.

14              Although the parties are still engaging in settlement discussions, they have come

15   to the conclusion that a determination regarding one preliminary legal question would
16   greatly assist them in that effort. That legal question is what preclusive effect, if any,
17
     does Defendant’s prior criminal conviction in this Court regarding his willful failure to
18
     file FBARs with the IRS for 2007 and 2008 have on the United States’ claims in this
19
     case. If the Court determines that preclusion applies, that would greatly limit the
20
     remaining issues in this case. However, if the Court determines that preclusion does not
21
     apply, then the United States will be required to prove up all elements of its claims in this
22
     case without the aid of this Court’s prior criminal conviction of Defendant. The answer
23

24
      Joint Motion for Relief from Order                              U.S. DEPARTMENT OF JUSTICE
      Prohibiting Two Dispositive Motions       3                     Tax Division, Western Region
      (Case No. 2:19-cv-05432-DJH)                                    P.O. Box 683
                                                                      Washington, D.C. 20044
                                                                      Telephone: 202-353-2466
       Case 2:19-cv-05432-DJH Document 17 Filed 10/15/20 Page 4 of 6




 1   to this legal question will assist the parties in evaluating their relative litigation risk in

 2   this case when evaluating possible settlement positions.
 3              The parties agree that resolution of this legal issue would be helpful for the
 4
     parties’ settlement discussions and may also narrow issues should the parties not
 5
     ultimately agree to a settlement. Because the filing of this dispositive motion benefits all
 6
     parties, the parties believe it only fair that the United States be allowed relief from the
 7
     order prohibiting the filing of just one dispositive motion. Accordingly, the parties
 8
     jointly request the Court to provide relief from its order allowing the filing of one
 9
     dispositive motion per side and allow the United States the ability to file a second
10

11
     dispositive motion later in this case. Any such second motion would be allowed only if

12   the parties do not reach a settlement of all claims and there are remaining issues to be

13   determined after the close of discovery that the United States believes are ripe for

14   determination by a motion for summary judgment.

15              In addition, if the Court grants the parties’ request allowing the United States the
16   ability to file a second dispositive motion in this case, the parties also respectfully request
17
     the Court to stay all pending case deadlines pending a final resolution of the dispositive
18
     motion the United States would file now regarding the preclusion issue. The parties
19
     make this second request in order to conserve resources and avoid potentially costly
20
     discovery that may ultimately be unnecessary if the Court determines that preclusion
21
     applies. Further, the stay of the case deadlines may also conserve court resources if the
22
     parties are able to reach a settlement as a result of the Court’s decision on the preclusion
23

24
     issue and thus avoid a trial.
      Joint Motion for Relief from Order                              U.S. DEPARTMENT OF JUSTICE
      Prohibiting Two Dispositive Motions       4                     Tax Division, Western Region
      (Case No. 2:19-cv-05432-DJH)                                    P.O. Box 683
                                                                      Washington, D.C. 20044
                                                                      Telephone: 202-353-2466
       Case 2:19-cv-05432-DJH Document 17 Filed 10/15/20 Page 5 of 6




 1              This is the parties’ first motion for relief from the order allowing only one

 2   dispositive motion per side but is the second motion with respect to staying or extending
 3   case deadlines.
 4
                This request is made in good faith and not for the purpose of causing unwarranted
 5
     delay.
 6
                Respectfully submitted this 15th day of October, 2020.
 7

 8                                          RICHARD E. ZUCKERMAN
                                            Principal Deputy Assistant Attorney General
 9
                                            /s/ Jeremy N. Hendon
10
                                            JEREMY N. HENDON
11                                          Trial Attorney, Tax Division
                                            U.S. Department of Justice
12                                          P.O. Box 683
                                            Washington, D.C. 20044
13
                                            MICHAEL BAILEY
14                                          United States Attorney
                                            Of Counsel
15
                                            Counsel for Plaintiff United States of America
16

17

18                                          /s/ Brandon A. Keim
                                            BRANDON A. KEIM
19                                          YALE F. GOLDBERG
                                            FRAZER RYAN GOLDBERG & ARNOLD LLP
20                                          1850 N. Central Avenue, Suite 1800
                                            Phoenix, Arizona 85004
21
                                            Counsel for Defendant Stephen M. Kerr
22

23

24
      Joint Motion for Relief from Order                              U.S. DEPARTMENT OF JUSTICE
      Prohibiting Two Dispositive Motions       5                     Tax Division, Western Region
      (Case No. 2:19-cv-05432-DJH)                                    P.O. Box 683
                                                                      Washington, D.C. 20044
                                                                      Telephone: 202-353-2466
      Case 2:19-cv-05432-DJH Document 17 Filed 10/15/20 Page 6 of 6




 1                                         CERTIFICATE OF SERVICE

 2             IT IS HEREBY CERTIFIED that service of the foregoing has been made this 15th
 3   day of October, 2020 via the Court’s CM/ECF system to:
 4

 5   Brandon A. Keim                                 bkeim@frgalaw.com, mnorthcott@frgalaw.com

 6

 7                                                   /s/ Jeremy N. Hendon
                                                     JEREMY N. HENDON
 8                                                   Trial Attorney, Tax Division
                                                     U.S. Department of Justice
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     Joint Motion for Relief from Order                               U.S. DEPARTMENT OF JUSTICE
     Prohibiting Two Dispositive Motions         6                    Tax Division, Western Region
     (Case No. 2:19-cv-05432-DJH)                                     P.O. Box 683
                                                                      Washington, D.C. 20044
                                                                      Telephone: 202-353-2466
